Citation Nr: 1755704	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-35 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Olufunmilola A. Akintan, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to September 1978 and from October 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. In January 2017, a video conference hearing was held before the undersigned. A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he struggled with symptoms of diabetes mellitus type II on active duty, including dizziness and fatigue, and that he was misdiagnosed in service.  He testified that he was rushed to the hospital in service on December 13, 2001 and, although he was not told at the time, records showed he had high glucose.  Service treatment records include a fasting blood sugar of 105.7 in July 2002 and 103.4 in 1998, but reports note no sugar in urine.  The Veteran denied sugar in urine in August 2002.

The Veteran testified that he was first diagnosed with diabetes within a year of service at the Fresno VAMC.  At the time, the record did not include VA treatment records prior to 2010.  Available VA treatment records show that the Veteran was diagnosed by VA with diabetes in 2010.  At his hearing, the Veteran indicated he would attempt to get earlier VA records.  Subsequent to the hearing, he submitted a VA dietician treatment record from 2001, describing it as "the one extra paper I found."

A private treatment record dated in October 2008 from Kaiser Permanente showed that at some point prior to that time; the Veteran had been diagnosed with diabetes mellitus and prescribed medication. (see VBMS receipt date of January 25, 2010). 

Based on the evidence, the Board finds that a VA medical opinion is necessary to determine whether the diabetes mellitus was at least as likely as not incurred during service; and/or that the diabetes mellitus is at least as likely as not was manifested to a degree of 10 percent or more within 1 year from the date of separation from service. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he provide medical releases for all outstanding records of medical providers who have treated him since service for his diabetes mellitus, including an authorization for treatment records from George L. Mee Memorial Hospital in King City, California for December 13-14, 2001.

2. Obtain all outstanding VA treatment records to include VA treatment records from the Fresno VAMC from October 2002 to 2010 and from 2013 to the present.

3. After completion of the above, please arrange for the Veteran's claims file to be forwarded to an appropriate medical provider for an opinion. The entire record (to include this remand) must be reviewed by the opinion provider. The VA examiner is requested to provide opinions on the following:

a. Is the Veteran's diabetes mellitus at least as likely as not (50% probability or greater) related to service. The examiner is requested to consider and discuss the fasting blood sugar readings in service, the Veteran's complaints of dizziness, tiredness, headaches, etc., in service assessed at that time as possible anxiety and/or elevated blood pressure symptomatology; and the October 2008 Kaiser Permanente records showing that at some point prior to that time, the Veteran had been diagnosed with diabetes mellitus and prescribed medication. 

b. Was the Veteran's diabetes mellitus at least as likely as not (50% probability or greater) manifested to a degree of 10 percent or more within 1 year from the date of separation from service in October 2002. (For VA purposes, "manifested to a degree of 10 percent" means the diabetes mellitus is manageable by restricted diet). 

The examiner should provide a complete explanation setting forth the reasoning for all opinions given. It would be helpful if the examiner cited to evidence in the record and any medical or scientific literature used to support the opinion(s) provided. If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. Thereafter, readjudicate the Veteran's claim. If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any. An appropriate period of time should be allowed for response. Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




